Case: 1:19-cv-01789-SO Doc #: 1-2 Filed: 08/07/19 1 of 19. PagelD #: 7

 

NAILAH K. BYRD

CUYAHOGA COUNTY CLERK OF COURTS
1200 Ontario Street
Cleveland, Ohio 44113

Court of Common Pleas

New Case Electronically Filed:
July 17, 2019 19:20

By: ROBERT C. BROOKS, IT 0040881

Confirmation Nbr. 1764989

JOT RUMPH CV 19 918380

vs.
Judge: DEENAR. CALABRESE
CITY OF CLEVELAND, ET AL

Pages Filed: 18

Electronically Filed 07/17/2019 19:20 / / CV 19 918380 / Confirmation Nbr. 1764989 / CLDLJ

Misia caehasetalen= ea eee |e

EXHIBIT

 
Case: 1:19-cv-01789-SO Doc #: 1-2 Filed: 08/07/19 2 of 19. PagelD #: 8

IN THE COURT OF COMMON PLEAS

CUYAHOGA COUNTY, OHIO

JOI RUMPH ) CASE NO.
243 Bexley Drive )
Bedford, Ohio 44146 )
)
Plaintiff ) JUDGE
)
-VS- )
)
CITY OF CLEVELAND, OHIO ) COMPLAINT
CLEVELAND CITY HALL

601 Lakeside Avenue

Cleveland, Ohio 44114 JURY TRIAL REQUESTED HEREIN

and

AVIS BUDGET CAR RENTAL, LLC
CORPORATIONS SERVICE COMPANY
50 West Broad Street, Suite 1330
Columbus, Ohio 43215

and
BUDGET CAR RENTAL
19601 Maplewood Avenue
Cleveland, Ohio 44135

and

JOHN DOE
in his individual and personal

Name me Same See ee ne ee Nee Somer” Smee ee See? Ne See Se! ee She ee” Se Sine” he

1

Electronically Filed 07/17/2019 19:20 / / CV 19 918380 / Confirmation Nbr. 1764989 / CLDLJ
Case: 1:19-cv-01789-SO Doc #: 1-2 Filed: 08/07/19 3 of 19. PagelD #: 9

capacity and in his capacity as

employee for the CITY OF CLEVELAND
CLEVELAND CITY HALL

601 Lakeside Avenue

Cleveland, Ohio 44114

and

JOHN DOE 2

in his individual and personal

capacity and in his capacity as

employee of BUDGET CAR RENTAL
or AVIS BUDGER CAR RENTAL, LLC.
19601 Maplewood Avenue

Cleveland, Ohio 44135

See me Ne ee me ee Nee ee Ne ee ee et ee et ee ee

Defendants.

NATURE OF THE ACTION

1. This is a civil rights action brought under 42 U.S.C. §§ 1983, 1985(3) and 1986.
This action is also brought under 29 U.S.C. § 1981, Title VII of the Civil Rights Act of 1964, 42
US.C. § 2000(e) and O.R.C. § 4112. Plaintiff further asserts state law breach of contract,
promissory estoppel, defamation and intentional infliction of emotional distress claims.

z While the individual Defendants were acting within the scope of their
employment and under the color of state law, they unlawfully discriminated against Plaintiff
resulting in the denial of his rights and benefits of his employment based upon his race and

gender and the creation of a hostile work place.

JURISDICTION AND VENUE
a. Jurisdiction is conferred on this Court.
4. This Court has personal jurisdiction over Defendants and venue is conferred on

this Court because the facts giving rise to Plaintiff's claims took place within the jurisdiction of

the Court.
i

Electronically Filed 07/17/2019 19:20 / / CV 19 918380 / Confirmation Nbr. 1764989 / CLDLJ
Case: 1:19-cv-01789-SO Doc #: 1-2 Filed: 08/07/19 4 of 19. PagelD #: 10

PARTIES

x JOI RUMPH is an African-American female citizen of the United States and a
resident of the city of Cleveland, Cuyahoga County, State of Ohio. Joi Rumph (hereinafter
referred to as “Joi’), Defendant, is a 23-year-old woman. Joi has never been arrested or
convicted of a felony offense. Joi is employed as a flight attendant for PSA Airlines, Inc.
(hereinafter referred to as “PSA”), Her crew base airport is at the Charlotte, North Carolina
Airport. PSA Airlines has a corporate headquarters in Vandalia, Ohio near Dayton. She has been
employed with PSA since December 4, 2015.

6. PSA is an American regional airline headquartered at Dayton International
Airport, that flies under the American Eagle brand for American Airlines. PSA is a wholly
owned subsidiary of American Airlines Group. PSA has crew bases in Washington,
D.C.; Knoxville, Tennessee; Charlotte, North Carolina; Cincinnati, Ohio; and Dayton, Ohio. It
has maintenance bases in Charlotte, North Carolina; Cincinnati, Ohio; Dayton, Ohio and at
the Akron—Canton Airport in Green, Ohio. As of October 2013, PSA Airlines employed 1,080
people. The airline operates 569 daily flights in 68 cities as American Eagle for American
Airlines.

qs Although her crew base airport is in Charlotte, Joi still resides in her hometown of
Cleveland and flies to Charlotte prior to each of her shifts. Joi works on average 20 to 22 days
per month and she must receive 8 days off per month. Her workdays may last up to a maximum
of 15 hours,

8. As a flight attendant, Joi has work restrictions, policies and procedures, and work
conditions that are strictly enforced by her employer. She is randomly drug tested for both drugs
and alcohol by her employer. She cannot consume alcohol within 12 hours of a flight. A positive

3

Electronically Filed 07/17/2019 19:20 / / CV 19 918380 / Confirmation Nbr. 1764989 / CLDLJ
Case: 1:19-cv-01789-SO Doc #: 1-2 Filed: 08/07/19 5 of 19. PagelD #: 11

test for illegal drugs or alcohol will result in automatic termination of her employment.

9. On or about April 25, 2016 Joi was attempting to fly to Cincinnati for work
purposes, however, due conditions beyond her control she could not fly out of Cleveland. She
instead attempted to then rent a car and drive to Cincinnati.

10. She initially went to Budget Rent A Car to rent a car and the attendant swiped her
credit card. After discussing the price she decided to cancel the rental and she went to Alamo
Rental and rented a Car from Alamo because the Alamo cost was much lower. (See attached),
She then left the airport rental location in a Dodge Charger that she had rented from Alamo. She
at no time left in a Budget vehicle and she believed that her Budget rental had been cancelled.

11. Thereafter, her PNC Credit Card Statement shows a payment to
Budget-Rent-A-Car Cleveland, Ohio in an amount in excess of Two Thousand Four Hundred
and 43 Dollars ($2443.00) [the cents amount is not legible] dated April 26, 2017. She did not
notice this charge until after she was arrested for theft of a Budget vehicle and requested her
statement from the bank.

12. And, she also has a receipt from Alamo Rental Location Cleveland International
Airport showing the rental and return on May 3, 2017 by Defendant of a Dodge Charger. The
Charger was rented on the same date, April 25, 2017, that she allegedly rented a car from
Budget.

13. On or about April 26 through April 29, 2017 Joi went to Cabo San Lucas, Mexico
for a birthday celebration vacation. This was her first international trip abroad. Her return trip
itinerary to Cleveland started with a flight to Chicago and then Cleveland. Her warrant allegedly
stealing a Budget rental car in Case No.CR-16-608130-A (hereinafter referred to as ‘the case’)
was discovered by customs in Chicago. She was arrested in Chicago and held until Judge John

4

Electronically Filed 07/17/2019 19:20 / / CV 19 918380 / Confirmation Nbr. 1764989 / CLDLJ
Case: 1:19-cv-01789-SO Doc #: 1-2 Filed: 08/07/19 6 of 19. PagelD #: 12

Russo vacated her capias and she voluntarily returned to Cleveland and appeared at arraignment.

14. Prior to her arrest in Chicago, Joi was totally unaware of her indictment or
warrant because her original Summons was sent to her old address and she never received the
Summons. (The Court’s Docket in Case No. CR-16-608130-A confirms that she did not receive
the indictment), The docket reads in part as follows:

FX Receipt No. 29912819 Returned 8/17/2016 Failure Of Service On Party Rumph/Joi/ -
Bad Address

15, The bad address was 450 Turney Road, Bedford, Ohio 44146. Joi moved from
that address over 7 years ago. Her correct address is 243 Bexley Drive, Bedford, Ohio 44146,
Had Joi received service of the Summons and Indictment she would have appeared just as she
did when she became aware of this case. The weight of the evidence is not against Joi. Instead,
this situation seems to be some type of error on the part of Budget. Frankly, if these charges are
true, Joi stole a car from Budget and then rented a car from Alamo. She then drove both cars
from the airport and only returned the Alamo vehicle. And, Budget was paid an amount in excess
of Two Thousand Four Hundred and 43 Dollars ($2443.00) [the cents amount is not legible]
dated April 26, 2017 from Joi’s PNC credit card account. Joi used her own identity when at the
rental car locations. She did not conceal who she was in any manner, shape or form. She has no
convictions, she appeared in court once she became aware of the indictment and voluntarily
returned to Cleveland from Chicago in order to be arraigned.

16. Joi was suspended from her employment due to the charges in the criminal case.
However, she had a meeting scheduled with her employer in Charlotte, North Carolina on May
16, 2017 for the purpose of discussing her employment. At that meeting, Joi was to either have

her suspension continued, be terminated or be reinstated. She was reinstated.

5

Electronically Filed 07/17/2019 19:20 / / CV 19 918380 / Confirmation Nbr. 1764989 / CLDLJ
Case: 1:19-cv-01789-SO Doc #: 1-2 Filed: 08/07/19 7 of 19. PagelD #: 13

17. Defendant, CITY OF CLEVELAND (hereinafter referred to as "CLEVELAND")
is at all relevant times to this action a political subdivision of the State of Ohio pursuant to the
laws of the State of Ohio and as such a governmental unit that provides public and governmental
benefits, uses, purposes and services to and for the benefit of the citizens of the State of Ohio.
And, CLEVELAND is engaged in an industry affecting commerce that has fifteen or more
employees for each wodieg day in each of twenty or more calendar weeks in the current or
preceding calendar year, and any agent of such a person

18. Defendant, AVIS BUDGET CAR RENTAL, LLC (hereinafter referred to as
"BUDGET"), is at all relevant times to this action a car rental corporation that has a location that
rents car at the Cleveland Hopkins Airport (CLE),

19. Defendants, JOHN DOE’S were at all relevant times to this action employees,
agents and/or servants of CLEVELAND in the CLEVELAND POLICE DEPARTMENT and
BUDGET who at all relevant times to this action either commenced, managed or supervised the
investigation into, arrest and indictment of Joi and the allegedly stolen Budget car rental within
the scope of their employment with Defendants.

FACTS GIVING RISE TO PLAINTIFF’S CLAIMS

20. + Plaintiff brings this action for damages to compensate her for personal injuries,
economic loss and other damages including punitive damages, caused by Defendants' unlawful
practices and conduct committed against her in whole or in part because Plaintiff, JOI RUMPH,
is an African American female.

21. At all times herein relevant, all of the individual Defendants acting within the
scope of their employment and/or fiduciary duties as employees, agents, servants and/or assigns
of CLEVELAND and BUDGET, or they were acting outside the scope of their employment in

6

Electronically Filed 07/17/2019 19:20 / / CV 19 918380 / Confirmation Nbr. 1764989 / CLDLJ
Case: 1:19-cv-01789-SO Doc #: 1-2 Filed: 08/07/19 8 of 19. PagelD #: 14

willful, wanton or reckless manner, whichever being respectively applicable, and, as such
CLEVELAND and BUDGET are liable for failing to properly supervise, train and oversee their
conduct.

22. If within the scope of employment then Defendants, CLEVELAND and
BUDGET, are liable for any and all actions, conduct and behavior of their employees, agents,
servants and/or assigns pursuant to vicarious liability or respondeat superior at both common law
and pursuant to the applicable statutory framework and provisions; in the alternative, if not
within the scope of employment then such Defendants are individually liable and CLEVELAND
is also liable because they had knowledge of the conduct and did not take steps to stop or prevent
such conduct.

23. This action is brought to redress discrimination in the unequal treatment of
Plaintiff an African American female and to redress discrimination in the making, performance,
modification and enjoyment of all benefits, privileges, terms, and conditions of the contractual
relationship in violation of Ohio Revised Code 4112 et sec, as well as the common law.

24, Plaintiff brings this action for damages to compensate her for the economic loss
and other damages caused by Defendants’ unlawful law enforcement practices committed against
Plaintiff because Plaintiff is African American and a female, thus this case is premised upon race
and gender discrimination.

COUNT I

25, The Plaintiff reasserts the foregoing allegations in paragraphs 1-24 and
incorporates them by reference as if fully set forth herein.

26. Due to Defendants wrongful law enforcement practices, Plaintiff was harassed,
humiliated, indicted, arrested and denied her freedom, wages and benefits while other non

7

Electronically Filed 07/17/2019 19:20 / / CV 19 918380 / Confirmation Nbr. 1764989 / CLDLJ
Case: 1:19-cv-01789-SO Doc #: 1-2 Filed: 08/07/19 9 of 19. PagelD #: 15

female, non African American people were not.

27. Defendants acted in a willful and wanton manner in discriminating against Plaintiff
and Defendants took no steps to correct these practices even though they were brought to the
attention of officials. These acts were because of Plaintiff's race and gender in violation of State
and Federal law, as well as the common law.

28. As a proximate result of Defendants’ severe and intentional acts of discrimination,
Plaintiff suffered severe emotional distress, psychological damage, and the deprivation of his
statutory and constitutional rights.

COUNT I

29. Plaintiff incorporates all of the allegations contained in paragraphs 1-28 and states
further:

30. Defendants denied Plaintiff, a citizen of the United States, his rights, privileges, or
immunities under the color of regulations, customs, or usages, of CLEVELAND, a political
subdivision of the State of Ohio and subjected her to the deprivation of her rights, privileges, or
immunities secured by the Constitution and laws, including but not limited to her constitutional
rights to substantive due process and equal protection. Defendants are liable to Plaintiff in an
action at law, suit in equity, or other proper proceeding for redress in an unknown amount to be
determined at trial.

31. Defendant's intentional, willful, and wanton acts were discriminatory and also
violate Ohio Rev. Code Sections 4112.02(A) through 4112.99.

32, Defendants acted with malice and ill will toward Plaintiff without regard for her legal
rights and otherwise discriminating against her because of her race and gender.

33. _As a direct and proximate result of Defendant's actions as set forth above, Plaintiff

8

Electronically Filed 07/17/2019 19:20 / / CV 19 918380 / Confirmation Nbr. 1764989 / CLDLJ
Case: 1:19-cv-01789-SO Doc #: 1-2 Filed: 08/07/19 10 of 19. PagelD #: 16

has suffered loss of compensation, loss of fringe benefits, loss of the opportunity to be able to
continue the gainful employ in which she had been engaged loss of future earnings and loss of
reputation, humiliation, embarrassment, loss of self esteem, adverse health effects and loss of
time and money endeavoring to protect herself form Defendant's unlawful discrimination,
including costs and reasonable attorneys fees in amounts to be proven in trial.

COUNT Ill

34. Plaintiff incorporates all of the allegations contained in paragraphs 1-33 and states
further:

35. In an attempt to justify the discrimination, Defendants had several meetings in
which facts of this case where fraudulently discussed, planned and subsequently presented to a
grand jury that ultimately indicted Plaintiff in the Case. These justifications were defamatory and
libelous statements designed to impugn Plaintiffs good name and reputation and this conduct was
done wantonly and with malice.

36. Defendants engaged in the herein described conduct willfully, maliciously,
outrageously, deliberately, purposely, recklessly and with the intent to cause Plaintiff severe and
extreme emotional distress.

37. Asa direct and proximate result of Defendants' conduct, Plaintiff incurred and
continues to incur severe, extreme and grievous mental and emotional suffering, nervousness and
anxiety, and such conduct violated common law.

COUNT iV

38. Plaintiff incorporates all of the allegations contained in paragraphs 1-37 and
further states:

39. As a direct and proximate result of Defendants’ conduct, Plaintiff incurred and

9

Electronically Filed 07/17/2019 19:20 / / CV 19 $18380 / Confirmation Nbr. 1764989 / CLDLJ
Case: 1:19-cv-01789-SO Doc #: 1-2 Filed: 08/07/19 11 of 19. PagelD #: 17

continues to incur severe, extreme and grievous mental and emotional suffering, nervousness and
anxiety which was or should have been reasonably foreseeable by the Defendants, and such
negligent conduct violated common law.

COUNT V

40. Plaintiff incorporates all of the allegations contained in paragraphs 1-39 and
further states:

Al. The treatment of Plaintiff by Defendants was in violation of express and implied
contracts of employment, the breach of which constitute violations of common law.

42. By reason of this breach of express and implied contracts Plaintiff has suffered
injury and damage, both economic and personal and also pain and suffering entitling her to
compensatory and punitive damages from the Defendants in amounts to be prove at trial.

COUNT VI

43, Plaintiff incorporates all of the allegations contained in paragraphs 1-42 and
further states:

44. Defendants failed to operate with good faith and did induce Plaintiff to continue
contracting with Defendants to her detriment in violation of common law.

45. Defendants fraudulently induced Plaintiff to pay for the car rental that never took
place despite the fact that Defendant knew of the conditions that existed within the defendant in
violation of common law.

46. And, Defendants still prosecuted Plaintiff despite being compensated for a car
rental that never took place

COUNT VII
47. Plaintiff incorporates all of the allegations contained in paragraphs 1-46 and states

10

Electronically Filed 07/17/2019 19:20 / / CV 18 918380 / Confirmation Nbr. 1764989 / CLDLJ
Case: 1:19-cv-01789-SO Doc #: 1-2 Filed: 08/07/19 12 of 19. PagelD #: 18

further:

48. Defendants’ actions in publicly making or publishing false statements about
Plaintiff have impugned her good name and reputation.

49. These false statements were made to support the Defendants’ actions to
unlawfully discriminate against Plaintiff

50. Asa direct and proximate result of Defendants’ actions and inactions, Plaintiff has
suffered, and will continue to suffer, loss of wages and benefits, emotional distress and
embarrassment, and loss of reputation in amounts to be proven in trial.

COUNT VIII

51. Plaintiff incorporates all of the allegations contained in paragraphs 1-49 and states
further:

52. Defendants’ intentional actions in publicly making or publishing false statements
about Plaintiff were intended to impugn her good name and reputation for the purpose of having
her employer terminate her employment or uphold the discriminatory acts that had been
perpetrated against her.

53. The Plaintiff is not a public figure.

54. Defendants, when they made the false statements, had no qualified privilege
protecting these statements.

55. Defendants made these false statements deliberately and maliciously or with
reckless and wanton indifference to the truth that have damaged Plaintiff's professional
reputation and her standing in the community.

56. Asa direct and proximate result of Defendant's actions and inactions, Plaintiff has
suffered, and will continue to suffer, loss of wages and benefits, emotional distress and

11

Electronically Filed 07/17/2019 19:20 / / CV 19 918380 / Confirmation Nbr. 1764989 / CLDLJ
Case: 1:19-cv-01789-SO Doc #: 1-2 Filed: 08/07/19 13 of 19. PagelD #: 19

embarrassment and loss of reputation in amounts to be proven in trial.
COUNT IX

57. Plaintiff incorporates all of the allegations contained in paragraphs 1-56 and states
further:

58. During the time that Plaintiff allegedly stole the Budget car rental agents of both
Defendants met in private, secret sessions and discussed ways of harassing, arresting and
indicting Plaintiff. At these meetings, communications, phone calls, text messages and
face-to-face encounters Defendanis or their agents and assigns conspired in order to further
harass and discriminate against Plaintiff and deny to her civil rights. The result those meetings
and communications was the indictment of Plaintiff for fictitious and false reasons.

59. Consequently, the Defendants engaged in a conspiracy for the purpose of
depriving, either directly or indirectly, Plaintiff of the equal protection of the laws, or of equal
privileges or immunities of the laws; and performed acts in furtherance of the conspiracy; and,
Plaintiff was injured in her person or property or deprived of rights or privileges of a citizen of
the United States.

60. And, if some of the Defendants did not specifically engage in the conspiracy
against Plaintiff they nonetheless had knowledge of the conspiracy and they, while acting with
reasonable diligence, had the power to prevent or aid in preventing the commission of acts under
the conspiracy, but neglected or refused to so do. Defendants engaged in this conduct because of

Plaintiffs race and gender.

COUNT XI
61. Plaintiff realleges and incorporates all of the allegations contained in paragraphs
1-62 and further states as follows:
12

Electronically Filed 07/17/2019 19:20 / / CV 19 918380 / Confirmation Nbr. 1764989 / CLDLJ
Case: 1:19-cv-01789-SO Doc #: 1-2 Filed: 08/07/19 14 of 19. PagelD #: 20

63. Plaintiff was fraudulently induced by Defendants’ to enter into the subject
Contract and as such, Plaintiff relied to her detriment in doing so based on Defendants
assurances and promises as same are contained in the subject Contract and for which Defendants
had no intention of satisfying and or strictly adhering to at the time of their acceptance of same.

64. Defendants inducements consisted of assurances and promises made by
Defendants their agents, servants and or employees, that they would at all times act and conduct
themselves in good faith pursuant to the terms and conditions of the subject Contract and
whereas Plaintiff has in fact conducted themselves in good faith, but, Defendants have engaged
in a course of conduct in which they entered into the Contract with the now apparent and
malicious intent to cause Plaintiff to terminate the contract with Defendants full knowledge that
they had no intention of terminating the contract correctly.

65. That this fraud on the part of Defendants in the form of their failure to fully and
fairly disclose their true intent through the use of misrepresentations as contained in the terms
and conditions of the Contract was punitive in nature and without legal basis and has resulted in
substantial harm and damage to Plaintiff and as such Defendants has breached both the implied
and oral contracts and agreements between the parties.

66. Asa result of Defendants actions, including fraud, bad faith, misrepresentation
and unfair dealing, Plaintiff has been damaged in a sum of unspecified and unknown amount and
Plaintiff seeks punitive and compensatory damages to be determined at trial by the trier of fact
and law.

COUNT XII

67. Plaintiff realleges and incorporates all the allegations contained in paragraphs

1-66 and further states as follows:

13

Electronically Filed 07/17/2019 19:20 / / CV 19 918380 / Confirmation Nbr. 1764989 / CLDLJ
Case: 1:19-cv-01789-SO Doc #: 1-2 Filed: 08/07/19 15 of 19. PagelD #: 21

68, Defendant's statements, actions and conduct constituted a breach of contract and
were acts in bad faith.

69. At the time that Defendants entered into the Contract with Plaintiff Defendants
knew that they had no intention of fully performing said contract, and thereby committed fraud
upon Plaintiff.

70. Asa proximate result of Defendant's fraud, bad faith and unfair dealing Plaintiff
has been damaged in the sum in excess of Twenty-Five Thousand Dollars ($25,000).

COUNT XII

70, Plaintiff realleges and incorporates all allegations contained in paragraphs 1-70
and further states as follows:

71. The acts of breach of contract and Defendants other actions and conduct as well
as the breach of Plaintiffs right to quiet enjoyment of her money were done willfully,
maliciously, outrageously, deliberately and purposefully with the intention to inflict emotional
distress and or harm upon Plaintiff and or were done in reckless disregard of the probability of
causing Plaintiff emotional distress, and these acts did in fact result in severe and extreme
emotional distress.

72. Asa direct and proximate result of the Defendant's acts as alleged herein, Plaintiff
was caused to incur severe and grievous mental and emotional suffering, fright, anguish, shock,
nervousness, anxiety and Plaintiff continues to be fearful, anxious, and nervous, therefore, for

this harm, Plaintiff requests compensatory damages in the sum in excess of $25,000.00.

COUNT XIV
73. Plaintiffs re-allege and incorporate all of the allegations contained in the
Complaint and further states as follows:
14

Electronically Filed 07/17/2019 19:20/ / CV 19 918380 / Confirmation Nbr. 1764989 / CLDLJ
Case: 1:19-cv-01789-SO Doc #: 1-2 Filed: 08/07/19 16 of 19. PagelD #: 22

74, Defendants were enriched by the moncy paid by Plaintiff for a car that she never
rented,

75. Defendants never paid back that money to PLAINTIFF.

76. Defendants have refused to pay several invoices incurred despite the fact that
Defendants have received value from PLAINTIFF.

77. Defendants were enriched by the PLAINTIFF and received a benefit.

78. The enrichment of Defendants was at the expense of PLAINTIFFS and the

circumstances were such that in equity and good conscience restitution should be made.
79. Defendants know that it has received or was conferred a benefit conferred.

80. The benefit that PLAINTIFF provided to Defendants is something for which
compensation is reasonably expected.

COUNT XV

81. Plaintiff re-alleges and incorporates all of the allegations contained in the
Complaint and further states as follows:

82. Plaintiff bring this action for damages to compensate them for injuries, economic
loss and other damages including punitive damages, caused by Defendants’ unlawful practices
and conduct.

83. At all times herein relevant, all of the individual Defendants acting within the
scope of their employment and/or fiduciary duties as employees, agents, servants and/or assigns
of Defendants, or they were acting outside the scope of their employment in a willful, wanton or
reckless manner, whichever being respectively applicable, and, as such Defendants are liable for
failing to properly supervise, train and oversee their conduct.

15

Electronically Filed 07/17/2019 19:20 / / CV 19 918380 / Confirmation Nbr. 1764989 / CLDLJ
Case: 1:19-cv-01789-SO Doc #: 1-2 Filed: 08/07/19 17 of 19. PagelD #: 23

84. If within the scope of employmeni then Defendants are liable for any and all
actions, conduct and behavior of their employees, agents, servants and/or assigns pursuant to
vicarious liability or respondeat superior at both common law and pursuant to the applicable
statutory framework and provisions; in the alternative, if not within the scope of employment
then such Defendants are individually liable and Defendants are also liable because they had
knowledge of the conduct and did not take steps to stop or prevent such conduct.

COUNT XVI

85. Plaintiff re-alleges and incorporates all of the allegations contained in the
Complaint and further states as follows:

86. Defendants made false representations to Plaintiff.

87. The misrepresentations were material to the transaction.

88. The misrepresentations were made with knowledge that they were false, or with
reckless disregard as to whether or not it was true.

89. The misrepresentations were made with the intention of inducing the Plaintiff to
Gh or to refrain from acting.

90. _—_‘ Plaintiff relied upon the misrepresentations to their detriment.

96. As a proximate and direct result of the misrepresentations of Defendants or their
agents, servants and/or assigns, Plaintiff was caused to suffered damages and loss of profits from
which they may never fully recover in amounts to be proven in trial,

97. As such Plaintiff is entitled to punitive damages.

COUNT XVII

98. Plaintiff re-alleges and incorporates all of the allegations contained in the

Complaint and further states as follows:

16

Electronically Filed 07/17/2019 19:20 / / CV 19 918380 / Confirmation Nbr. 1764989 / CLDLJ
Case: 1:19-cv-01789-SO Doc #: 1-2 Filed: 08/07/19 18 of 19. PagelD #: 24

99. Defendants intentionally and maliciously instituted and pursued a criminal action
against Plaintiff without probable cause that was dismissed in favor of Plaintiff.

100. As a proximate and direct result of the misrepresentations of Defendants or their
agents, servants and/or assigns, Plaintiffs were caused to suffered damages and loss of profits
from which they may never fully recover in amounts to be proven in trial,

101. As such Plaintiffs are entitled to compensatory and punitive damages.

COUNT XVIII

102. Plaintiff re-alleges and incorporates all of the allegations contained in the
Complaint and further states as follows:

103. When causing the indictment of Plaintiff the Defendants had the existence of an
ulterior purpose or motive underlying the use of process and some act in the use of legal process
was not proper in the regular prosecution of the proceedings thus resulting in an abuse of
process.

COUNT XIX

104, Plaintiff re-alleges and incorporates all of the allegations contained in the
Complaint and further states as follows:

105. Defendants falsely accused Plaintiff of a crime and Plaintiff was arrested, held in
custody in a Chicago jail and indicted.

106. The charges were without probable cause.

107. Asa proximate and direct result of the misrepresentations of Defendants or their
agents, servants and/or assigns, Plaintiffs were caused to suffered damages and loss of profits
from which they may never fully recover in amounts to be proven in trial.

108. As such Plaintiffs are entitled to compensatory and punitive damages,

17

Electronically Filed 07/17/2019 19:20 / / CV 19 818380 / Confirmation Nbr. 1764989 / CLDLJ
Case: 1:19-cv-01789-SO Doc #: 1-2 Filed: 08/07/19 19 of 19. PagelD #: 25

WHEREFORE, Plaintiffs seeks:

(a) Compensatory and punitive damages from all Defendants in an amount to be
proven at trial in excess of 5 million dollars;

(b) Permanent injunctive and declaratory relief to prevent further harm to Plaintiff;

(c) Reasonable attorney’s fees;

(d) All costs and expenses of this action; and

(e) Any other equitable relief that the Court deems appropriate.

Respectfully Submitted,

/S/Robert C. Brooks IT

 

Robert C. Brooks IT, Sup. Ct. Reg. #0040881
1893 East 82" Street

Cleveland, Ohio 44103

(216) 401-3869

(855) 218-8199 Fax
RBrooksii2000@gmail.com

ATTORNEY FOR PLAINTIFF

JURY DEMAND

Plaintiffs request a trial by jury pursuant to Federal Rules of Civil Procedure.

/S/Robert C. Brooks II

 

Robert C. Brooks IT
Attorney for Plaintiff

18

Electronically Filed 07/17/2019 19:20 / / CV 19 918380 / Confirmation Nbr. 1764989 / CLDLJ
